Judgment, Supreme Court, Bronx County, rendered on August 6, 1976, unanimously affirmed. Application by appellant’s former assigned counsel, David H. Shapiro, Esq., to withdraw as such counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s former assigned counsel that there are not meritorious points which could be raised on this appeal. Concur—Kupferman, J. P., Sandler, Sullivan, Bloom and Markewich, JJ.